 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     DANIEL JAY PEREZ,
 9
                              Plaintiff,                CASE NO. C18-1800-JLR-BAT
10                                                      ORDER GRANTING REQUEST
         v.
                                                        FOR EXTENSION OF PRETRIAL
11                                                      DEADLINES
     CALVIN COGBURN,
12
                              Defendant.
13
              Plaintiff moves to extend the discovery deadline set in the Court’s pretrial scheduling
14
     order (Dkts. 42, 47) to November 29, 2019. Dkt. 64. Plaintiff indicates he had difficulty
15
     accessing all of his legal materials for a period of time and that this impeded his ability to pursue
16
     discovery. Id. The motion (Dkt. 64) is GRANTED and it is ORDERED that the pretrial
17
     scheduling order (Dkts. 42, 47) is amended as follows:
18
        x     All discovery in this case must be completed by November 29, 2019. This includes
19
              serving responses to interrogatory questions and requests for production, and the
20
              completion of all depositions. Responses to interrogatory questions and requests for
21
              production must be served not later than30 days after service of the discovery requests.
22
              The serving party, therefore, must serve his/her discovery requests by October 29, 2019
23
              so that the responding party can answer by the discovery cut-off. See Rules 33(b) and

     ORDER GRANTING REQUEST FOR
     EXTENSION OF PRETRIAL DEADLINES - 1
 1         34(b)(2) of the Federal Rules of Civil Procedure.

 2     x   All dispositive motions shall be filed and served on or before December 30, 2019.

 3         The Clerk shall provide a copy of this Order to plaintiff.

 4         DATED this 19th day of September, 2019.

 5

 6                                                             A
                                                         BRIAN A. TSUCHIDA
 7                                                       United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING REQUEST FOR
     EXTENSION OF PRETRIAL DEADLINES - 2
